Citation Nr: 0019618	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-45 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease, secondary 
to asbestos exposure or secondary to exposure to welding 
chemicals.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1954.

This appeal arises from a February 1996 rating decision of 
the Montgomery, Alabama, Regional office (RO) that denied 
service connection for chronic obstructive pulmonary disease 
(COPD) as a result of asbestos exposure and a lung condition 
as a result of exposure to welding chemicals.  In October 
1998, the Board of Veterans' Appeals (Board) remanded the 
veteran's claim for additional evidentiary development and 
readjudication.  The case is again before the Board for 
further disposition.  

The RO had treated the veteran's claim as two separate claims 
(service connection for COPD as a result of asbestos exposure 
and service connection for a lung condition as a result of 
exposure to welding chemicals).  However, the veteran's claim 
is better characterized as a claim for service connection for 
a respiratory disorder, to include chronic obstructive 
pulmonary disease, secondary to asbestos exposure or 
secondary to exposure to welding chemicals


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  The veteran served on board the U.S.S. Dixie during his 
active duty, where he performed welding, shipfitting, and 
pipe fitting for three years.

3.  Service medical records do not indicate that the veteran 
manifested any lung condition during his active duty service.

4.  The veteran has received treatment for COPD and 
bronchitis at various points throughout the 1990s, and he 
asserts that he began experiencing shortness of breath at 
some point 10 or 12 years earlier (i.e., in the 1980s).

5.  The chief of the pulmonary and critical care department 
at a Department of Veterans Affairs (VA) medical center in 
Biloxi, Mississippi, opined in October 1999 that the 
veteran's COPD and lung condition were not related to any in-
service asbestos exposure or exposure to welding fumes.


CONCLUSION OF LAW

A respiratory disorder, including COPD, secondary to asbestos 
exposure or secondary to exposure to welding chemicals, was 
not incurred in or aggravated during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is required to submit a well grounded claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant has met the initial burden, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. §§ 1110, 1131 
(West 1991); see 38 C.F.R. §§ 3.303, 3.304 (1999).  In 
certain circumstances, service connection is available on a 
presumptive basis for certain conditions that become manifest 
to a certain degree within one year after separation from 
active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a), 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(1999).  COPD is not one of those conditions for which 
service connection is available on a presumptive basis.  

The veteran's claim involves a claim that he suffers a 
respiratory condition due to asbestos exposure.  As the Court 
has noted, no specific regulations govern adjudication of 
asbestos-related claims.  The only guidance which exists is 
provided in the Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) (DVB Circular), the information and 
instructions from which were included in VA Adjudication 
Procedure Manual M21-1,  7.21 (Oct. 3, 1997) (Manual M21-1). 
That provision states in relevant part: 

High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard 
workers.  This is significant considering that, 
during World War II, several million people 
employed in U.S. shipyards and U.S. Navy Veterans 
were exposed to chrysolite products as well as 
amosite and crocidolite since these varieties of 
African asbestos were used extensively in military 
ship construction.

Under the heading, "Guidelines," the Manual M21-1 provides, 

When considering VA compensation claims, rating 
boards must determine whether or not military 
records demonstrate evidence of asbestos exposure 
in service.  The boards must also assure that 
development is accomplished to determine whether 
or not there is pre-service and/or post-service 
evidence of occupational or other asbestos 
exposure.  A determination must then be made as to 
the relationship between asbestos exposure and the 
claimed diseases, keeping in mind the latency and 
exposure information noted above.  As always, the 
reasonable doubt doctrine is for consideration in 
such claims.

In Dyment v. Brown, 13 Vet. App. 141, 146 (1999), the Court 
held that 

they are guidelines which serve to inform and 
educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct 
that the raters develop the record; ascertain 
whether there is evidence of exposure before, 
during, or after service; and determine whether 
the disease is related to the putative exposure.

Thus, the Board examines the veteran's claim in light of 
these guidelines.  

Upon his entrance into active duty, the veteran completed a 
medical history report, and he disclosed that he had 
previously had or was currently having asthma, pneumonia, and 
pain or pressure in his chest.  However, his in-service 
medical records do not include any record of treatment for a 
lung condition.   In-service chest X-rays (from November 1951 
and September 1953 did not reveal any lung condition, and the 
veteran's separation examination report described the 
veteran's lungs as normal.  However, the veteran is not 
arguing that his respiratory condition became manifest during 
his active service; rather, he contends that the condition 
became manifest after service as a result of in-service 
exposure.  Therefore, the absence of in-service treatment for 
a lung condition is not particularly conclusive.  The post-
service treatment records are more germane to the substance 
of the veteran's service connection claim.

At a July 1998 hearing, the veteran testified about the 
nature of his active duty service.  Specifically, he 
explained that he performed welding, pipe fitting, and 
shipfitting duties on board vessels for three years.  He 
performed most of these activities below deck while serving 
on the U.S.S. Dixie, which was a destroyer tender or repair 
ship.  He indicated that during his active duty he was 
exposed to asbestos without any protective gear and that he 
was not exposed to asbestos at any time after active duty.  
(He also wrote in August 1995 that he had not been exposed to 
asbestos in any job after his separation from service.)

The RO has obtained records of private and VA medical 
treatment for various conditions.  VA medical records relate 
to treatment of COPD and chest congestion  throughout the 
1990s.  In September 1996, the veteran requested that a 
treating VA physician provide a statement regarding a 
relationship between in-service asbestos and welding chemical 
exposure and his COPD.  The VA physician (Dr. Ramsey) noted 
that by history, the veteran's chemical and aerosol exposures 
could have exacerbated his condition.  At his hearing before 
the Board and in his statements in connection with this 
adjudication, the veteran has relied in part on Dr. Ramsey's 
statement suggesting some sort of relationship between in-
service exposures.

Private treatment records from Dr. Derrill Stuart indicate 
treatment for bronchitis in November 1992 and for COPD and 
bronchospasm in September 1994.  

In August 1995, the veteran underwent a VA non-tuberculosis 
diseases and injuries examination.  He reported experiencing 
increasing shortness of breath as of 10 or 12 years earlier.  
His subjective complaints consisted of shortness of breath 
and lung congestion.  The examination report was not 
particularly conclusive; it merely noted that the veteran had 
a history of COPD and a history of exposure to asbestos and 
other noxious fumes.  The radiographic examination revealed 
no acute infiltrate, and the impression was no acute disease 
and COPD.

The RO has also sought opinions from the Biloxi VA medical 
center regarding the veteran's specific contentions.  
Initially, the veteran underwent a VA respiratory examination 
in March 1999.  At that time, the veteran reported a 12-year 
history of increasing shortness of breath on exertion.  This 
condition involved significant breathing trouble following a 
chest infection; at that time, he had been placed on 
inhalers, which caused his breathing to improve.  The veteran 
claimed that his breathing problem was the result of asbestos 
exposure and exposure to poisonous gas from welding while 
working as a shipfitter between 1950 and 1954 on active duty.  
He also used to smoke one pack of cigarettes per day until 
five years earlier.  The diagnosis was moderate to severe 
COPD, and pulmonary function testing revealed severe 
obstructive disease/emphysema.  The examining physician also 
listed a history of asbestos exposure and a history of 
moderately heavy smoking until five years earlier.  

Subsequently, in July 1999, a VA physician wrote that absent 
specific information regarding the veteran's chemical 
injuries, it was not possible to furnish a specific medical 
opinion.  The physician, however, also wrote that "the usual 
end result of most noxious injury to the lungs causes 
symptoms and disabilities similar to COPD/emphysema."  
However, the physician commented that a further opinion from 
a pulmonologist was suggested.  In October 1999, Dr. Richard 
Tejedor, the chief of the Biloxi, Mississippi, VA medical 
center's pulmonary and critical care department, wrote an 
opinion.  This opinion is particularly significant, and the 
Board quotes it in its entirety:

The records and radiographs of this patient as 
well as pulmonary function tests have been 
reviewed.  [The veteran] has been followed at 
Mobile[, Alabama VA Outpatient Clinic].  The 
Physician Assistant (PA Ramsey) suggested possible 
disease due to previous exposures to welding fumes 
and asbestos.  His service dates are 11/1950 - 
9/1954.  Significant dyspnea began to develop 
about 1987.

Findings:  This patient has severe COPD.  This is 
likely related to years of smoking along with an 
underlying genetic predisposition toward airway 
inflammation.  He has about a 40-year history of 
smoking.  He does have a history of significant 
exposure to asbestos and possible significant 
exposure to metals fumes from welding but these 
are not a cause of his current respiratory 
impairment.  In more recent years he has had 
increasing difficulty with breathing.  His 
pulmonary function testing reveals a severe 
obstructive defect.  The Chest x-ray reveals 
evidence of COPD but does not reveal evidence of 
Asbestosis.

Rationale:  Exposure to asbestos can result in 
many problems including lung problems.  Primarily 
lung cancer and pulmonary fibrosis are associated 
with asbestos exposure.  COPD however, is not 
associated with asbestos exposure.  There is no 
significant evidence of pulmonary fibrosis.  
Generally 10 years or more of asbestos exposure is 
necessary for clinically significant disease to 
develop.  Therefore, he demonstrates evidence of 
COPD, which is not an asbestos related disease.  
Metal fumes can be associated with acute 
respiratory disease and obstructive disease, but 
the findings are acute and near the time of 
exposure.  Any prolonged disease related to metal 
fumes would be only after a more acute episode of 
reactive and inflammatory airway disease after 
exposure to the agent - this has not been 
documented to occur in the record.  There was a 
significant time interval between the exposure to 
welding fumes and the onset of clinically 
significant disease.

As the guidelines discussed above indicate, in reviewing the 
veteran's claim of disability due to asbestos exposure, 
consideration must be given to whether the veteran was 
exposed to asbestos during service, whether the veteran was 
exposed to asbestos after service, and whether there is a 
relationship between asbestos exposure and a claimed 
disability or disease.

Although the guidelines do not create a presumption of 
exposure to asbestos for personnel who served aboard naval 
vessels, for the purposes of this claim, the Board need not 
decide whether the veteran was in fact exposed to asbestos 
during his active duty service on board the U.S.S. Dixie.  In 
this particular case, while the veteran has submitted the 
September 1996 note from Dr. Ramsey suggesting that chemical 
and aerosol exposure could have exacerbated his COPD, the 
October 1999 opinion from Dr. Tejedor, the chief of the 
pulmonary and critical care department at the Biloxi, 
Mississippi, VA medical center is more probative.  As the 
excerpt quoted above indicates, the veteran's COPD is not 
associated with asbestos exposure.  In addition, Dr. Tejedor 
discounted the argument that welding fumes were associated 
with any respiratory condition manifested by the veteran.  
This opinion is particularly probative because it involved a 
review of the veteran's records and because it post-dated Dr. 
Ramsey's 1996 statement on a treatment record.  Moreover, 
whereas Dr. Ramsey's statement was couched in somewhat 
equivocal terms ("could have exacerbated"), Dr. Tejedor's 
opinion was much less equivocal (COPD is "not an asbestos 
related disease"; "this has not been documented in the 
record").  Therefore, even assuming that the veteran's claim 
is well grounded on the basis of Dr. Ramsey's September 1996 
treatment record notation, Dr. Tejedor's October 1999 opinion 
is fatal to the veteran's claim.  Accordingly, on the basis 
of Dr. Tejedor's reasoned and thorough opinion, the Board is 
likewise constrained to find that service connection is not 
warranted for the veteran's COPD or lung condition.


ORDER

Service connection for a respiratory disorder, to include 
COPD, secondary to asbestos exposure or secondary to exposure 
to welding chemicals, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

